Citation Nr: 1128384	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-37 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder (neurodermatitis and prurigonodularis), to include as secondary to service-connected diabetes mellitus and/or due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The January 2007 rating decision on appeal granted service connection for carotid arteries and aorta arteriosclerotic disease, peripheral neuropathy of the right leg, peripheral neuropathy of the left leg, and peripheral neuropathy of the left upper extremity.  Each disability was rated as 10 percent disabling, effective November 15, 2006.  The January 2007 rating decision also continued the evaluation for diabetes mellitus at 10 percent, and reopened but denied on the merits the claim for entitlement to service connection for a skin condition (neurodermatitis and prurigonodularis).  The Veteran appealed the effective dates assigned for the disabilities for which service connection was granted, as well as the denial of service connection for a skin condition.

When the case was last before the Board in January 2010, the issues involving entitlement to earlier effective dates were denied and the claim for entitlement to service connection for a skin disorder was reopened and then remanded for additional development.  That issue has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's skin disorder is not caused or aggravated by his diabetes mellitus.

2.  The Veteran did not have a skin disorder during active service and the current skin disorder is not etiologically related to active service, to include exposure to herbicides therein.  


CONCLUSIONS OF LAW

1.  The Veteran's skin disorder is not proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).

2.  The Veteran's skin disorder was not incurred in or aggravated during active service, nor may it be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in November 2006, January 2008, May 2008, and April 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the November 2006 and April 2010 notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial adjudication of the claim, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2010 remand.  Specifically, the AOJ was instructed to provide VCAA notice regarding secondary service connection claims, as well as claims based upon exposure to Agent Orange and provide the Veteran a VA skin examination to determine the nature and etiology of any current skin disability.  The Board finds that the RO has complied with these instructions and that the VA examination report dated in July 2010 substantially complies with the Board's January 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In this regard, after initially providing VA notice as requested by the Board's remand directives in April 2010, the RO readjudicated the claim in a supplemental statement of the case in April 2011.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

In addition to law and regulations regarding service connection, the Board notes that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during such period of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; type II diabetes; Chronic lymphocytic leukemia; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx or trachea); Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for:  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service connected if they manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, shall have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for a skin disorder (neurodermatitis and prurigonodularis), because it is due to exposure to herbicides during his service in the Republic of Vietnam.  The Board notes that the Veteran's service records confirm that he served in Vietnam; therefore, exposure is conceded.  In the alternative, the Veteran argues that the skin disorder is secondary to his service-connected diabetes mellitus.  The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address service connection on a direct and secondary basis, as well as on an Agent Orange exposure basis in this appeal.

The service treatment records show that in January 1968 the Veteran was seen for a knot on groin, also described as a pustule on the abdominal midline.  He was instructed to do hot soaks and was given bactracin ointment.  He was also seen for burns on the arms, face, and upper chest in April 1967.  In June 1967 he was seen for a laceration on the left thumb.  The separation examination report notes normal skin examination.  On the report of medical history for separation purposes, the Veteran denied having then had, or ever having had, skin disease.  Therefore, there is no evidence of a chronic skin disorder present during service.

The post-service medical evidence includes a November 2001 VA treatment record which notes that skin examination revealed no rashes.  Skin discoloration was present.  

A March 2002 Agent Orange registry examination report notes that the Veteran had severe pruritis.  The diagnosis is illegible.

A June 2002 VA examination report notes that the Veteran complained of a 10 year history of a rash on his forearms, legs, and chest.  He has been treated with creams.  There is some improvement with the creams, but no cure.  The diagnosis was neurodermatitis and prurigo nodularis.  The examiner noted that both conditions are secondary to a neuropsychiatry disorder, such as a neurosis.  

Another June 2002 VA examination report notes normal skin examination.

An August 2002 VA treatment record notes that skin examination was normal.

A September 2006 right arm biopsy revealed hyperkeratitic lesion, favor verruca plana.  

A December 2006 VA examination report notes that skin examination revealed diffuse hyperpigmentation in the lower extremities, several ulcers in both forearms, and no secretions or evidence of infection.

A February 2007 private pathology report notes that skin biopsy of the right arm revealed prurigo nodularis/lichen simplex chronicus.  It was noted that the hyperkeratosis and hypergranulosis are evidence of a persistent process over an extended period of time.  

A May 2008 note from a private physician notes that the Veteran has severe dermatosis.  

An August 2008 VA diabetes mellitus examination report notes no skin abnormalities except distal hair loss.  

In written correspondence dated in May 2010, a private physician indicates that the Veteran has had skin itching followed by his general practitioner since 2006.  On examination he had papules, worse along the left arm and forearm.  It appears that the diagnoses listed are neurodermatitis and prurigo nodularis.

The Veteran was provided a VA skin examination in July 2010.  The report notes that the Veteran has had an itchy rash on his upper and lower extremities since 2005.  He has been treated with different topical creams, without complete response.  The examiner noted that the claims file was reviewed.  The examiner diagnosed the Veteran with neurodermatitis, prurigo nodularis.  The examiner opined that the skin condition is a psychocutaneous disease and is not related to or aggravated by his diabetes mellitus.  The examiner further stated that it started many years after discharge from service, and is not related to Agent Orange exposure.

After review of the evidence of record, the Board finds that service connection for a skin disorder is not warranted on any basis.  With respect to the claim on a direct basis, the Board notes that the service treatment records are negative for a chronic skin disorder and the separation examination report notes a normal skin examination.  Furthermore, the Veteran denied having any skin disease at the time of service separation.  Thus, the Veteran did not have a chronic skin disorder during service.  

The current skin disorder did not appear until many years after service, and the Veteran does not allege otherwise.  In this regard, the post-service medical evidence indicates that the Veteran's skin disorder had its onset, at the earliest, in 1992, which is over 20 years after service separation.  He has not alleged that he has had continuous symptomatology and there is no medical evidence indicating that the current skin disorder is in any way related to service.  Instead, two different VA examiners have opined that the skin problems have a neuropsychiatric origin.  The private medical evidence did not include an opinion regarding the etiology of the skin disorder(s).

In essence, the evidence linking the Veteran's skin disorder (neurodermatitis and prurigonodularis) to active service is limited to the Veteran's own statements.  The Veteran has not specifically testified as to continuity of skin symptomatology.  To the extent that he has generally indicated continuity of symptomatology, while he is competent to report symptoms such as rash and itchiness, the Veteran's testimony must be weighed against the objective evidence.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The fact that the separation examination report revealed normal skin, the lack of notation of any chronic skin symptoms in the service treatment records, and the absence of evidence of any skin complaints or findings for many years after service, serve to outweigh any general testimony regarding continuity of symptomatology.  Maxson v. Gober, 230 F.3d at 1333 (the passage of many years between service and documentation of a claimed disability can be a factor that weighs against a claim for service connection).

Thus, while a Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, McLendon v. Nicholson, 20 Vet. App. at 83, any such testimony in this case is outweighed by the other evidence of record and does not warrant the grant of service connection.

In considering this claim on a presumptive basis due to Agent Orange exposure, the Board concludes that service connection for the Veteran's skin disorder is not warranted.  In this regard the Board notes that neurodermatitis and prurigonodularis are not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between exposure to an herbicide agent, and the occurrence of neurodermatitis or prurigonodularis.  See 38 C.F.R. § 3.309(e).  Finally, the only medical opinion on point, that of the July 2010 VA examiner, is against the claim.  The July 2010 VA examiner opined that the Veteran's skin disorder is of a psychocutaneous nature and is not related to Agent Orange exposure.  Therefore, service connection is not warranted for neurodermatitis and prurigonodularis on a presumptive basis as a result of herbicide exposure.

With regard to the claim on a secondary basis, there is no evidence showing that the Veteran's skin disorder is in any way caused or aggravated by his service-connected diabetes mellitus.  Instead, as indicated above, it has been determined by two separate VA examiners to be psychocutaneous in nature, and unrelated to diabetes mellitus.  The July 2010 VA examiner specifically stated that it is not caused or aggravated by the diabetes mellitus.  There is no other evidence in the claims folder suggesting that the skin disorder is either caused by or aggravated by the diabetes mellitus, with the exception of the Veteran's own statements.  As indicated above, while the Veteran can testify to symptoms, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Veteran's opinion that the diabetes caused or aggravated the skin condition is of very little probative value.

In sum, nothing in the evidentiary record shows that Veteran had neurodermatitis and prurigonodularis during service or until many years thereafter.  There is no medical opinion in favor of the claim on either a direct or a secondary basis, and the VA examiners who have examined the Veteran have offered another explanation for the skin disorder; it is psychocutaneous.  Moreover, there is no competent evidence suggesting any relationship between neurodermatitis and/or prurigonodularis and exposure to herbicides, and the Veteran does not have a disorder which is listed as a presumptive disorder for exposure to herbicide agents.

As such, service connection for a skin disorder (neurodermatitis and prurigonodularis) is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



ORDER

Service connection for a skin disorder (neurodermatitis and prurigonodularis) is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


